Title: From George Washington to Thomas Jefferson, 30 November 1791
From: Washington, George
To: Jefferson, Thomas



My dear Sir
Wednesday the 30th Novr 1791

Mr L’Enfants letter of the 19th of Octr to Mr Lear—Mr Lear’s answer of the 6th instt (the press copy of which is so dull as to be scarcely legible)—in which I engrafted sentiments of admonition, & with a view also to feel his pulse under reprehension—His reply of the 10th to that letter together with the papers I put into your hands when here will give you a full view of the business; & the Majrs conduct; and will enable you to judge from the complexion of things how far he may be spoken to in decisive terms without loosing his services; which, in my opinion would be a serious misfortune. At the same time he must know, there is a line beyond which he will not be suffered to go. Whether it is zeal—An impetuous temper—or other motives that leads him

into such blameable conduct I will not take upon me to decide—but be it what it will, it must be checked; or we shall have no Commissioners. I am always Yr Obedt & Affte

Go: Washington

